Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 1 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction ll ii 0 h 2021

Clerk, U.S. Courts
UNITED STATES DISTRICT COURT _ District of Montana

Missoula Division
for the

District of Montana

Missoula Division

Case No.

 

. Verk’s Off
ANTHONY WEIMER (to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

MSFT WASHINGTON CORPORATION, a
Washington Coporation; GOOGLE LLC, a Delaware
limited liability company.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list ofnames.)

)
)
)
)
)
)
-V- )
)
)
)
)
)
)
)
)

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name ANTHONY WEIMER
Street Address 350 N MERIDIAN RD BOX 10801
City and County CITY OF KALISPELL AND FLATHEAD COUNTY
State and Zip Code MONTANA 59901
Telephone Number 406.309.0321
E-mail Address ant weimer@vahoo.com [underscored space]

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 7

 
Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 2 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

Name MSFT WASHINGTON CORPORATION (C1868807)
Job or Title (if known) Technology Company

Street Address One Microsoft Way

City and County City of Redmond and King County

State and Zip Code Washington and 98052-6399

Telephone Number 1 (800) 642-7676

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (ifknown)

 

N/A

 

GOOGLE LLC (201727810678)

 

Technology Company

 

 

 

 

 

Street Address 1600 Amphitheatre

City and County City of Mountain View and Santa Clara County
State and Zip Code California and 94043

Telephone Number 1 (650) 253-0000

E-mail Address (if known) N/A

Defendant No. 3

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 7
Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 3 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

II.

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
IX] Federal question XX] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Blocking, screening and restricting obscene matter per 47 U.S. Code §§ 230 and 231; Racketeering in
prohibited activities per 18 U.S. Code § 1962, defining activities per 1961(1)(A)-(B), and containing
the provisions of 18 U.S. Code § 1462 and 1465 (relating to importation, transportation and distribution
of obscene matter).

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintifi(s)
a, If the plaintiff is an individual
The plaintiff, (#xame) ANTHONY WEIMER , 18 a citizen of the

 

State of (name) MONTANA

 

b. If the plaintiff is a corporation
The plaintiff, (ame) , iS incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

Page 3 of 7
Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 4 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 18 a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

 

b. If the defendant is a corporation
The defendant, (#7ame) MSFT WA CORPORATION , 1S incorporated under
the laws of the State of (name) WASHINGTON , and has its

 

principal place of business in the State of (name) WASHINGON

Or is incorporated under the laws of (foreign nation)

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

i. In justiciable controversy with MSFT Washington Corporation is the amount of
$785,000,000 + $36,000,000 x treble.

ii. In justiciable controversy with Google LLC is the amount of $785,000,000 +
$36,000,000 x treble.

Because: _ The provisions of 47 U.S.C. § 231(a)(3) and 18 U.S.C. 1964(c) cause justiciable
controversy.

ALL above named Defendants had prior opportunity to mitigate instead of advocating and
instigating for an unlawful and invalid courts order for case dismissal with prejudice, while of
party, in opposition to Weimer's official business in the Montana district court and Ninth
Circuit court of appeals, known as, cause No. CV 18-19-M-DLC-JCL and appeal No. 19-35009.

 

Page 4 of 7

 
Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 5 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if

 

 

needed.

A. Where did the events giving rise to your claim(s) occur?
Flathead County, State of Montana, United States of America.

B. What date and approximate time did the events giving rise to your claim(s) occur?
2001-2021 and present.

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

Both Defendants, respectively, control and manage Interactive Computer Services (ICS) and are
Information Content Providers (ICP).

Section 230(c)(1) and (2) of the Communications Decency Act (CDA), provides protection from
liability to providers and users of an ICS and ICP.

Section 231(b)(4) of the CDA requires ICS' and ICP" to restrict minors access to obscenity.
18 U.S.C. § 1962 prohibits acts caused in violation of 18 U.S.C. § 1461-1465 as a racketeering activity.

In April of 2018, Plaintiff, Anthony Weimer, filed in Montana district court, Missoula division, a civil
action against the above named Defendants for violations of sections 230-231 of the CDA that caused
personal injury. The above named Defendants moved to dismiss the action bypassing the claim to their
unrestricted curated distribution of adult material (obscene matter, i.e. hardcore pornography) while
such material is not within the protections secured by section 230 immunity. The Defendants working
in these activities destroyed Weimer's official business in the Montana district court and Ninth Circuit
court of appeals, and continues to cause injury to Weimer's character property traits in business.

Injurious evidences of Defendants to Weimer's official court business is of official court record.

 

Page 5 of 7

 
 

Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 6 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

Iv.

Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

The claims raised bind directly to criminal statutes under Title 18, Chapter 71 relating to obscenity.
Compensation cannot be measured where Weimer is not lawfully authorized to motion the Court for leave to file
a complaint to criminally charge the Defendants.

The Defendants association and distribution with obscene matter is a sustaining injury to Weimer's character
property traits in business.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

1. Plaintiff is in request of the full amount in controversy as scribed and based at II(B)(3) of this complaint.

ii. Plaintiff demands that ALL Defendants at minimum restrict obscene matter to adults only in operational
compliance with 47 U.S. Code § 231(c)(1)(A),(B) or (C).

 

Page 6 of 7

 
 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 7 of 8

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

07/1/2021

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

'

 

ANTHONY WEIMER

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 7 of 7

 
Case 9:21-cv-00078-DLC Document1 Filed 07/06/21 Page 8 of 8

ANTHONY WEIMER
v.

MSFT WASHINGTON CORPORATION, a Washington Coporation;
GOOGLE LLC, a Delaware limited liability company.

Additional Named Defendant with applicable Diversity of Citizenship

 

 

II(B)(2)(b).

The defendant, GOOGLE LLC , 1S incorporated under the laws
of the State of Delaware , and has its principle place of business in the
State of California

 

Date: 07/1/2021

Signature: Pfr thai —
